                                                                                               United States District Court
                                                                                                 Southern District of Texas

                                                                                                    ENTERED
                                                                                                  August 16, 2021
                              UNITED STATES DISTRICT COURT
                                                                                                 Nathan Ochsner, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

UNITED STATES OF AMERICA,             §
                                      §
      Plaintiff,                      §
                                      §
VS.                                   §
                                      § CIVIL ACTION NO. 7:20-cv-00011
6.281 ACRES OF LAND, more or less, in §
STARR COUNTY, TEXAS; and              §
RUMALDA V. GOMEZ, et al.              §
                                      §
      Defendants.                     §

                                                 ORDER

        The Court now considers “Defendant Leonel Romeo Alvarez’s Unopposed Motion to

Conduct August 17, 2021 Hearing by Videoconference.”1 Therein, Defendant Leonel Romeo

Alvarez requests the Court conduct the August 17th hearing on dismissal and just compensation

via Zoom in light of the ongoing COVID-19 pandemic and because he has recently been exposed

to the virus that causes COVID-19.2 In light of this and the recent developments with the COVID-

19 pandemic,3 the Court finds good cause to grant this request in part.

        Accordingly, the Court GRANTS Defendant Leonel Romeo Alvarez’s motion in part and

ORDERS that the parties’ August 17th hearing will be available via the Zoom for Government

videoconference application (www.zoomgov.com) for any party so wishing to participate.

Courtroom business attire will be required of all attorneys during the conference. Laptops with a



1
  Dkt. No. 99.
2
  Id. at 1.
3
  In Re: Court Operations in the McAllen Divison [sic] Under the Exigent Circumstances Created by the COVID-19
Pandemic, Spec. Order No. M-2021-5 (S.D. Tex. Aug. 6, 2021).
https://www.txs.uscourts.gov/sites/txs/files/Special%20Order%20M-2021-
05%20Court%20Operations%20in%20the%20McAllen%20Division%20During%20COVID-19.pdf


1/2
camera feature, cell phones, and electronic tablets may be used as long as the ZoomGov application

is functional on the device. The Court will communicate details regarding the methods of

participation in the videoconference to the parties on the business day prior to the scheduled

hearing. All parties intending to appear at the videoconference should have current contact

information on file with the Clerk of the Court.

       IT IS SO ORDERED.

       DONE at McAllen, Texas, this 16th day of August 2021.


                                                   ___________________________________
                                                                Micaela Alvarez
                                                           United States District Judge




2/2
